SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant [x] Filed by a Party other than the Registrant [ ] Check the appropriate box: oPreliminary Proxy Statement oConfidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to (ss.) 240.14a-11(c) or (ss.) 240.14a-12 Global Income Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Notes: Global Income Fund, Inc. February 2, 2012 Re: your “Against” vote on the Business Proposal to convert to a self storage REIT Dear Shareholder: We enclose the Wall Street Journal article headlined “Storage REITs Enjoy a Boom” dated January 11, 2012. We distributed this article to you and your fellow shareholders two weeks ago; a number of shareholders subsequently switched their “Against” vote to “For”. Perhaps you would consider doing the same?The Fund needs your “For” vote, and every vote counts. IT'S EASY TO CHANGE YOUR VOTE TO “FOR”: if you would like to change your “Against” vote to a “For” vote, please call us toll-free at 1-800-821-8780 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the TAG ID number listed below. Thank you for your kind attention. Sincerely, Global Income Fund TAGID: 0000123 11 Hanover Square, New York, NY 10005 Global Income Fund, Inc. February 2, 2012 Re: your “Abstain” vote on the Business Proposal to convert to a self storage REIT Dear Shareholder: We enclose the Wall Street Journal article headlined “Storage REITs Enjoy a Boom” dated January 11, 2012. We distributed this article to you and your fellow shareholders two weeks ago; a number of shareholders subsequently switched their “Abstain” vote to “For”. Perhaps you would consider doing the same?The Fund needs your “For” vote, and every vote counts. IT'S EASY TO CHANGE YOUR VOTE TO “FOR”: if you would like to change your “Abstain” vote to a “For” vote, please call us toll-free at 1-800-821-8780 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the TAG ID number listed below. Thank you for your kind attention. Sincerely, Global Income Fund TAGID: 0000123 11 Hanover Square, New York, NY 10005 Global Income Fund, Inc. February 2, 2012 URGENT Dear Shareholder: Enclosed please find dated proxy materials for the special stockholders meeting to convert the Global Income Fund into a self storage REIT. Please vote now to help avoid the expense of further proxy solicitation. We have included a copy of the Wall Street Journal article dated January 11, 2012 “Storage REITs Enjoy a Boom” as well as other information that you may find useful. EASIEST, FASTEST WAY TO VOTE: please call us toll-free at 1-800-821-8780 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.At the time of the call please reference the TAG ID number listed below. Thank you for your kind consideration.PLEASE VOTE TODAY. Sincerely, Global Income Fund TAGID: 0000123 11 Hanover Square, New York, NY 10005
